Case 4:14-cr-00189-SDJ-KPJ Document 189 Filed 12/02/20 Page 1 of 1 PageID #: 735



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA,
                                                    §
                                                    §
  v.                                                § CASE NUMBER 4:14-CR-00189-SDJ
                                                    §
                                                    §
  FAVIO FERNANDO CUAJIVOY-                          §
  CORTEZ (4),                                       §

       ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

        The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by Federal Rule

 of Criminal Procedure 11, and issued her Findings of Fact and Recommendation on Guilty Plea

 before the United States Magistrate Judge Kimberly C. Priest Johnson.               Judge Johnson

 recommended the Court accept Defendant’s guilty plea. She further recommended the Court

 adjudge Defendant guilty of Count One of the First Superseding Indictment filed against

 Defendant.
      .

        The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

 the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

 Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but defers

 acceptance of the plea agreement until after review of the presentence report. It is further

 ORDERED that in accordance with Defendant’s guilty plea and the magistrate judge’s findings

 and recommendation, Defendant, Favio Fernando Cuajivoy-Cortez, is adjudged guilty of the

 charged offense under Title 21 U.S.C. § 846.
           So ORDERED and SIGNED this 2nd day of December, 2020.




                                                             ____________________________________
                                                             SEAN D. JORDAN
                                                             UNITED STATES DISTRICT JUDGE
